DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities: the limitation “a top surface and sidewalls of a portion of the semiconductor fin” and “a top surface of the semiconductor fin” does not specify whether the top surface is directed to the same surface.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the limitation “wherein the forming the dielectric material” appears directed to “filling the opening with a dielectric material”. Further, the limitation “a portion of the dielectric material in the opening form the dielectric material” does not appear to further limit the scope of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 13, the limitation “the portion of a dummy gate” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 												As to claim 14, the limitation “the dummy gate electric” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 		

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,609,510 B1 to Banna et al. (“Banna”) in view of U.S. Patent Application Publication No. 2014/0374830 A1 to Jeong et al. (“Jeong”) and U.S. Patent No. 8,803,234 B1 to Liao et al. (“Liao”).				As to claim 1, although Banna discloses a method comprising: forming (FIG. 2) a semiconductor fin (108); forming (FIG. 2) a plurality of dummy gate stacks (102, 104) over the semiconductor fin (108); forming (FIG. 3) a plurality of source/drain regions (112) extending into the semiconductor fin (108), wherein the plurality of source/drain regions (112) are between the plurality of dummy gate stacks (102, 104); removing (FIG. 7) one (104) of the plurality of dummy gate stacks (102, 104) to form a first opening (132); etching (FIG. 8) into the semiconductor fin (108) through the first opening (132) to form a recess (132 extended); filling (FIG. 9) the recess (132 extended) and the first opening (132) with a dielectric material (136) (See Fig. 2, Fig. 3, Fig. 7, Fig. 8, Fig. 9, Fig. 10, Column 4, lines 22-67, Column 6, lines 38-67, Column 7, lines 1-18) (Notes: the limitation “dummy” is defined as an imitation, copy, or likeness of something used as a substitute by Merriam-Webster.com. The dummy gate stacks are later processed to form gate stacks), Banna does not further disclose recessing the dielectric material to form a second opening; and forming a dummy replacement gate stack over the recessed dielectric material, wherein the dummy replacement gate stack fills the second opening, and wherein the dummy gate stack comprises a dummy gate electrode, wherein the dummy gate electrode is electrically floating.					However, Jeong does disclose recessing (Fig. 4) the dielectric material (28) to form a second opening (below dotted line); and forming a dummy replacement gate stack (140) over the recessed dielectric material (28), wherein the dummy replacement gate stack (140) fills the second opening (below dotted line), and wherein the dummy As to claim 6, Banna in view of Jeong further discloses wherein the dielectric material (28) extends to a level lower than top surfaces of Shallow Trench Isolation (STI) regions (32), and the STI regions (32) are formed on opposite sides of the semiconductor fin (108/F1, F2), with the semiconductor fin (108/F1, F2) protruding higher than the STI regions (32) (See Banna Fig. 2 and Jeong Fig. 2, ¶ 0043).			As to claim 7, Banna in view of Jeong further discloses wherein the dielectric material (28) is between two portions of the STI regions (32) (See Jeong Fig. 1, Fig. 2).		As to claim 8, Banna in view of Jeong further discloses wherein the dielectric material (28) comprises: a liner dielectric layer (134) underlying the dielectric material (136) (See Banna Fig. 9, Column 6, lines 61-66 and Jeong ¶ 0048). 				As to claim 21, Banna in view of Jeong further discloses wherein the dummy replacement gate stack (140) comprises: a dummy gate dielectric (50, 141) comprising an additional dielectric material (51a) contacting the dielectric material (28), wherein the dummy gate electrode (142) is formed over the dummy gate dielectric (50, 141) (See Jeong Fig. 11, Fig. 12, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0095).						As to claim 23, Banna in view of Jeong further discloses wherein an additional one (left) of the plurality of dummy gate stacks (left, right) is removed to form an additional opening (70), and the method further comprises: forming (Fig. 12) a replacement gate stack (40) in the additional opening (70), wherein the replacement gate stack (40) forms a transistor with two of the plurality of source/drain regions (72), .	
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0027820 A1 to Aquilino et al. (“Aquilino”) in view of U.S. Patent Application Publication No. 2014/0367780 A1 to Hong et al. (“Hong”), U.S. Patent Application Publication No. 2014/0220752 A1 to Park et al. (“Park”), U.S. Patent Application Publication No. 2014/0374830 A1 to Jeong et al. (“Jeong”), U.S. Patent Application Publication No. 2014/0183738 A1 to Jezewski et al. (“Jezewski”), and U.S. Patent No. 8,803,234 B1 to Liao et al. (“Liao”).												As to claim 9, although Aquilino discloses a method comprising: forming (FIG. 2A) a semiconductor layer (216); forming (FIG. 2E, FIG. 2H) a first source/drain region (258, 260) and a second source/drain region (276, 278) based on a first portion and a second portion of the semiconductor layer (216); after (FIG. 2E, FIG. 2H) the first source/drain region (258, 260) and the second source/drain region (276, 278) are formed, replacing (FIG. 2L) a third portion of the semiconductor layer (216) with a dielectric region (295), wherein the third portion of the semiconductor layer (216) is between the first source/drain region (258, 260) and the second source/drain region (276, 278) (See Fig. 2, ¶ 0017-¶ 0037) (Notes: Jezewski teaches MOS-FET 700 may be a planar device or include a three-dimensional body as a fin-fet such that the substrate 702 is a three-dimensional body. Further, the gate electrode 708 may be formed using a replacement gate process where a dummy gate is removed to form an opening to form a metal gate having a suitable workfunction (See Fig. 7, ¶ 0051, ¶ 0052)), Aquilino does  because such a process can form fins of different purposes on the same substrate, where the semiconductor fins can obtain multi-gate transistors with 3D channels to have improved current control capability. Further, the dummy gate dielectric and the dummy gate electrode may further serve as an interconnection line for transmitting signals during operation of the device (See Hong ¶ 0006, ¶ 0026, Park ¶ 0003, and Jeong ¶ 0052).													As to claim 10, Aquilino in view of Hong and Park further discloses wherein the replacing (FIG. 2L) the third portion of the semiconductor fin (216/120) comprises: etching (FIG. 2L) to remove the third portion of the semiconductor fin (216/120); and filling (FIG. 2L) the dielectric region (295) into a recess (287c) left by the removed third portion of the semiconductor fin (216/120) (See Aquilino Fig. 2, ¶ 0034).			As to claim 11, Aquilino further discloses wherein the recess (287c) extends to a level lower than the first source/drain region (258, 260) and the second source/drain region (276, 278) (See Fig. 2).										As to claim 12, Aquilino in view of Jeong discloses further comprising, when the dummy gate dielectric (50, 141) and the dummy gate electrode (142) are formed, forming a replacement gate stack (40) over a fourth portion of the semiconductor fin (F1) (See Jeong Fig. 11, Fig. 12, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0095).

Allowable Subject Matter
Claims 16-20 and 25 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Hu et al. (US 2015/0021695 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID CHEN/Primary Examiner, Art Unit 2815